Citation Nr: 0617408	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  97-20 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
February 1975.

This case came to the Board of Veterans' Appeals (Board) from 
an April 1996 RO decision which, in pertinent part, denied 
the veteran's claim seeking service connection for a nervous 
condition.  In July 2004, a Travel Board hearing was 
conducted before the undersigned Veterans Law Judge.

In January 2005, the Board remanded the veteran's case for 
additional evidentiary development, and to ensure compliance 
with the VA's duties to notify and assist.


FINDING OF FACT

A chronic psychiatric disorder was not present during service 
or for many years thereafter, and it was not caused by any 
incident of service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
a psychiatric disorder (claimed as a nervous condition).  He 
alleges that this condition began during his active duty 
service.  

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including psychoses, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The Board notes the veteran did not engage in combat, and 
thus the provisions of 38 U.S.C.A. § 1154 are inapplicable.

The Board also notes that the veteran's complete service 
medical records are not on file despite extensive efforts on 
the part of the RO.  Correspondence from the National 
Personnel Records Center (NPRC), dated in February 2005, 
noted that these records either do not exist or have been 
lost, and that further efforts to locate them would be 
futile.  Consequently, in reaching this decision, the Board 
acknowledges, and accepts, the heightened obligation to 
provide an explanation of the reasons or bases for its 
findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

Historically, the veteran served on active duty in the Army 
from November 1971 to February 1975.  The veteran's report of 
separation, Form DD 214, noted that he was honorably 
discharged pursuant to unsuitability traits of character or 
behavior disorder.  An inservice psychiatric evaluation, 
dated in September 1974, was performed by A. Warwick, M.D., 
Chief, Mental Hygiene Counseling Service.  The report noted 
the veteran's history of first receiving psychiatric 
treatment while in high school for "nerves", and that he 
had been taking minor tranquilizers intermittently for the 
last ten years.  The veteran provided a hostile opinion of 
his father, and the report noted that his father had recently 
passed away.  The veteran had been absent without leave 
(AWOL) four times during service, and had spent time in 
conferment, both at Ft. Hood and Ft. Dix.  Mental status 
examination revealed that he was fully oriented and 
cooperative, though somewhat hostile.  His thoughts were goal 
oriented, and associations were intact.  The report noted 
that he utilized projection, denial and rationalization to a 
great degree, and consequently he seemed to have a lot of 
difficulty realizing the implications of his own behavior.  
There were no signs of hallucinations, delusions, suicidal or 
homicidal ideations.  Social judgment was quite poor, and 
insight was poor.  The report concluded with an impression of 
personality disorder, passive-aggressive type.  Dr. Warwick 
opined that it was extremely unlikely that the veteran could 
at any time adapt to military life, and recommended that he 
be separated from service.

In December 1985, the veteran filed his initial claim seeking 
service connection for a psychiatric disorder.  At his July 
2004 hearing before the Board, the veteran testified that he 
had no preservice symptoms of depression, nervousness or 
anxiety.  He testified that he first started to have 
psychiatric problems during the middle of his basic training.  
He reported that his drill sergeant singled him out and gave 
him a hard time.  He claimed that he was treated during 
service by a private physician with Librium, and later 
Valium.  He reported that the stress of his military duties 
led to several incidents of him being AWOL.  He testified 
that he has been on stress medications ever since that time.  
He also noted that he could not obtain his medical treatment 
records from his family physician.  

In support of his claim, post service medical treatment 
records were obtained from VA and private treatment 
providers, dating from 1986 through 2005.

A review of the veteran's post service medical records 
revealed treatment for a variety of conditions, including 
substance abuse disorder, alcohol abuse, depression, anxiety, 
and post-traumatic stress disorder.  In June 1986, the 
veteran was treated for a cocaine overdose.  Treatment 
reports, dated in June 1987, revealed treatment for multiple 
dog bite wounds of the right forearm.  A treatment report, 
dated in May 1990, noted the veteran had been incarcerated 
for the last couple of years.  At that time, he was seeking 
treatment for stress, and reported a history of intrusive 
nightmares regarding truck accidents and shoot outs.  A 
treatment report, dated in September 1990, noted the 
veteran's post service history of a gunshot wound.

In January 1996, a VA psychiatric examination was conducted.  
The VA examiner noted that the veteran's claims folder was 
not available for review.  The veteran reported that his 
drill sergeant was a racist and picked on him, and that he 
was hospitalized during service for nervous breakdowns.  
Following his discharge from the service, he reported having 
been shot in the stomach.  He also reported having been in 
jail four to five times.  Mental status examination revealed 
the veteran to be alert, calm and cooperative.  His speech 
was logical and coherent, and he looked downward most of the 
time.  The veteran reported hearing voices of his drill 
sergeant and his grandmother.  The report concluded with a 
diagnosis of schizophrenia and attention deficit 
hyperactivity disorder.  The VA examiner noted that his 
overall impression was that the veteran, as described, had 
been schizophrenic for many years, probably since his 
decompensation while in service.  

Subsequent treatment records revealed treatment for cocaine 
dependence, alcohol dependence, anxiety depression, and PTSD.  
In 2004, the veteran underwent a detoxification program.

In September 2005, a second VA examination for psychiatric 
disorders was conducted.  The VA examiner noted that he had 
reviewed the veteran's claims folder, as well as his medical 
records on CPRS pursuant to conducting this examination.  
Mental status examination revealed the veteran to be fully 
oriented, and that his hygiene and grooming were fair.  He 
exhibited a serious affect, and reported no auditory 
hallucinations.  No delusional content emerged, and there was 
no evidence of psychosis.  He denied suicidal and/or 
homicidal ideations.  His memory was intact, and speech was 
normal.  His mood was depressed, and there was no evidence of 
thought process or communication impairment.  The report 
concluded with a diagnosis of depressive disorder, not 
otherwise specified; and polysubstance dependency.  The VA 
examiner further commented that the veteran presented with 
complaints of chronic depressed mood.  He noted that the 
veteran is socially withdrawn primarily to minimize his 
relapse potential to crack cocaine.  As for his depressive 
symptoms, the VA examiner noted that due to his admission of 
continued alcohol usage, he can not state that the veteran's 
current depressive symptoms have anything to do with his 
military service.  Regarding the personality disorder 
diagnosis inservice, the VA examiner noted that the veteran 
evidenced antisocial personality trait at the time of the 
inservice 1974 psychiatric evaluation.  The VA examiner noted 
that personality disorders are enduring and pervasive traits 
which manifests early in life in young adulthood.  By 
definition, personality disorders are not caused by external 
events such as stress during basic training, but the pattern 
of behavior is stable and can be traced back to early 
adulthood or even to adolescence.  His depressive symptoms 
may also relate to his chronic back pain, as well as his 
polysubstance use, and medication side effects.  The VA 
examiner then opined that it was less likely as not that the 
veteran's current psychiatric condition resulted from his 
active duty military service.  

Initially, the Board notes that the evidence of record fails 
to show treatment for a chronic psychiatric disorder during 
service.  Personality disorders are not diseases or injuries 
within the meaning of the applicable legislation on VA 
compensation benefits, and service connection is prohibited 
for personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; Beno v. Principi, 3 Vet. App. 439 (1992).

The first reported post-service complaint of or medical 
treatment for a psychiatric disorder is not shown until the 
veteran filed his complaint in 1985, ten years after his 
discharge from the service.  Thereafter, the veteran is shown 
to have received treatment for a variety of psychiatric 
conditions, including cocaine and alcohol abuse, anxiety, 
depression and PTSD.  

The competent evidence of record does not suggest that the 
veteran's current psychiatric disorder, first shown many 
years after active duty, is related to his active duty 
service.  The September 2005 VA psychiatric examination noted 
the VA examiner's opinion that the veteran's current 
psychiatric disorder, diagnosed as depressive disorder, not 
otherwise specified, and polysubstance abuse, was less likely 
than not related to his active duty in military service.  The 
Board finds this opinion to be most probative in this matter 
as it was based upon a complete review of the veteran's 
claims folder, including consideration of a detailed 
inservice psychiatric evaluation.  The VA examiner who 
conducted the prior VA examination in January 1996 did not 
have an opportunity to review the veteran's claims folder, 
and as such, relied solely on the veteran's own narrative 
history of this condition in forming his opinion.

The veteran, as a layperson, is not competent to offer 
medical opinions on this point. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The weight of the credible evidence demonstrates that the 
veteran's psychiatric disorder began many years after the 
veteran's active duty and was not caused by any incident of 
service.  The condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  


Duty to Notify and Duty to Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, rating action, statements of the case and 
supplemental statement advised the veteran of the foregoing 
elements of the notice requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The RO's initial adjudication 
in this matter occurred in April 1996, long before the 
enactment of the Veterans Claims Assistance Act of 2000.  
Moreover, the content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Also, the appellant has been provided with every opportunity 
to submit evidence and argument in support of his claim, to 
respond to VA notices, and otherwise afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Thus, the Board considers any defect in the 
timing of the notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran has been 
provided with examinations where necessary in connection with 
his claim herein.  Thus, the Board considers the VA's duty to 
assist is satisfied.   

In this appeal, the veteran was provided with notice in April 
2006 of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Regardless, because the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.
 
In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  



ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


